Citation Nr: 0942017	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to VA death 
benefits.  


REPRESENTATION

Appellant represented by:	John Eger, Agent


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to May 1953.  
The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision that 
denied the appellant's claim of entitlement to recognition as 
the Veteran's surviving spouse for the purposes of VA death 
benefits.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married on December 
[redacted], 1961.  

2.  The appellant and the Veteran were divorced on December 
[redacted], 1975.  

3.  The appellant was not the lawful spouse of the Veteran at 
the time of his death on October [redacted], 1984.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits have not been met.  38 U.S.C.A. §§ 
101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, there is no further need to discuss the VCAA 
duties.  The Board finds no prejudice toward the appellant in 
proceeding with the adjudication of her claim.

Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2009).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002); 
38 C.F.R. § 3.50 (2009).  A wife is a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j); 
3.50(a) (2009).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2009).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The appellant and the Veteran were married on December [redacted], 
1961 and were divorced on December [redacted], 1975.  The Veteran 
died on October [redacted], 1984.  

The appellant essentially contends that the Veteran's conduct 
was so extreme that it rendered the appellant's situation 
intolerable and that, therefore, their divorce was not her 
fault and was due to the misconduct of the Veteran.  The 
appellant specifically alleges that the Veteran caused such 
indignities as to render her condition intolerable and 
burdensome and that he committed acts that warranted a 
divorce based on indignities, including, but not limited to, 
physical and emotional abuse against the appellant and her 
children.  

The appellant filed an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable) in October 2005.  The appellant reported that she 
and the Veteran were married on December [redacted], 1961 and that 
they were divorced on December [redacted], 1975.  The appellant 
stated that she had not remarried since the death of the 
Veteran on October [redacted], 1984.  The appellant indicated that 
she did not continuously live with the Veteran from the date 
of the marriage to the date of his death.  

The appellant also submitted a December 1975 Master's Report 
as to her divorce, as well as criminal case information 
referring to acts committed by the Veteran in September 1975, 
including arson and recklessly endangering another person. 

The Board observes that, in this case, the appellant may not 
be considered the surviving spouse of the Veteran.  The 
record clearly demonstrates that the appellant and the 
Veteran were divorced at the time of his death.  The 
appellant does not dispute that she was divorced from the 
Veteran at the time of his death, nor does she dispute the 
validity of the divorce decree entered in December 1975.  A 
valid marriage between the appellant and the Veteran at the 
time of his death is a basic requirement for recognition as 
his surviving spouse.  Only a "surviving spouse" may qualify 
for pension, compensation, or DIC benefits, and at the time 
of the Veteran's death in October 1984, the appellant was not 
married to the Veteran.  The legal criteria governing the 
status of a deceased Veteran's widow as a surviving spouse 
are clear and specific, and the Board is bound by them.  

The Board notes that no other laws or regulations, e.g., 
those governing "deemed valid marriages," are applicable in 
this case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 
2002); 38 C.F.R. §§ 3.52, 3.53, 3.54 (2009).

The Board appreciates the appellant's argument that she 
virtually had no choice but to divorce the Veteran due to 
physical and emotional abuse.  The Board observes that the 
appellant appears to be arguing that her divorce from the 
Veteran was due to, and procured by, the misconduct of the 
Veteran without any fault on her part as indicated pursuant 
to 38 U.S.C.A. § 101(3) (West 2002); 38 C..F.R. § 3.53 
(2009).  The Board observes, however, that such provisions 
apply to cases in which the appellant and the Veteran were 
"separated" and not when they are already divorced.  The 
appellant and the Veteran were divorced for over eight years 
before his death in October 1984.  

The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
§ 503(a) is committed to the discretion of the Secretary, and 
that the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Moreover, the benefit of the doubt doctrine is 
inapplicable because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  

As the appellant may not be considered to be the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits, the appellant's claim for that benefit 
therefore must be denied.  








ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to VA death 
benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


